Citation Nr: 0005536	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to April 
1969, and from June 1969 to October 1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) decision in March 1994 that changed the 
veteran's service-connected psychoneurotic disorder from 
anxiety reaction to posttraumatic stress disorder, and 
continued the 10 percent evaluation for the disorder.  A 
subsequent decision by the RO in May 1999 increased the 
rating for the veteran's posttraumatic stress disorder to 30 
percent.

This case was previously Remanded in March 1997 and January 
1998.


FINDING OF FACT

The veteran is unable to obtain or retain employment due to 
symptoms of his service-connected posttraumatic stress 
disorder. 


CONCLUSION OF LAW

The schedular requirements for a disability rating of 100 
percent for service connected posttraumatic stress disorder 
have been satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and Part 4, Code 9411 (criteria in effect 
prior to November 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
treated for tension headaches causing insomnia between August 
1969 and January 1970.  Records also show that the veteran 
was hospitalized in August 1972 at a VA facility while still 
on active duty for problems related to excessive drinking.  
The report of the veteran's separation examination in 
September 1972 noted that the veteran had been hospitalized 
for aggressive behavior and placed on medication.

A VA examination in November 1972 noted that the veteran 
reported being neurotic.

A VA examination in September 1973 listed diagnoses of 
chronic, moderate anxiety reaction and episodic excessive 
drinking.

A rating decision in November 1973 granted service connection 
for anxiety reaction.

VA records show that the veteran was hospitalized for alcohol 
withdrawal and chronic alcoholism from September 1974 to 
November 1974.

VA records indicate that the veteran received in-patient 
treatment for alcoholism and depression between May and July 
1976.  The diagnosis given was of depressive neurosis, by 
history, and the veteran was found to be employable.

A VA examination report dated in July 1976 noted a diagnosis 
of psychoneurosis and chronic moderate anxiety reaction.  The 
examiner stated that no limitations in the veteran's social 
and industrial adaptability were found.

Records of VA hospitalization in December 1976 noted a 
diagnosis of personality disorder, explosive type.

A VA examination in January 1979 noted a diagnosis of mild 
neurosis and anxiety neurosis, and a personality disorder 
described as a passive aggressive personality, aggressive 
type.  The examiner stated that the veteran was not showing 
any social or industrial inadaptability at the time.

A VA examination report dated in October 1980 shows a 
diagnosis of anxiety reaction, assessed as moderately severe.

A January 1985 letter from the mental health satellite unit 
at Auburn Correctional Facility stated that the veteran had 
been diagnosed with chronic posttraumatic stress disorder, 
and had been treated in that facility since September 1984.  

The veteran filed a claim for posttraumatic stress disorder 
in July 1993.

A report of VA hospitalization shows that the veteran 
received in-patient treatment for chronic posttraumatic 
stress disorder in July 1993.  The veteran was not having 
hallucinations or delusions, and denied suicidal or homicidal 
ideation.  The veteran had no impairment of judgment, and 
there were no concrete thoughts.  The veteran showed some 
insight into his problems.  With regard to employability, the 
examiner stated that the veteran could resume pre-hospital 
activities.  A global assessment of functioning (GAF) score 
of 38 was noted, with a score of 81 being reported as the 
highest GAF in the past year.

VA records show that the veteran was hospitalized from August 
to September 1993 for chronic posttraumatic stress disorder.  
The veteran was noted to be cooperative and had insight, and 
his outlook was not impaired.  The examiner stated that it 
was unlikely that the veteran could be employed due to his 
posttraumatic stress disorder symptoms and history of 
seizures.  A GAF score of 41 in the past, and 38 at the time 
of discharge was noted.

A VA examination in September 1993 found the veteran to be 
well groomed, well dressed, cooperative, and pleasant.  The 
veteran was described as angry at times, but pleasant and 
cooperative most of the time.  The veteran was coherent and 
goal directed, without any hallucinations or delusions.  The 
veteran was preoccupied with not being able to find a job 
despite having two Master's degrees.  He was oriented to 
time, person, and place, and had normal cognitive function.  
Insight and judgment were described as good.  The assessment 
given was of posttraumatic stress disorder, and the examiner 
stated his opinion that the veteran needed outpatient 
counseling with medication.

In a letter received in November 1993, the veteran's mother 
stated that he had problems readjusting to civilian life 
after returning from his third tour of duty in Vietnam.  The 
letter stated that for years after his return from Vietnam 
the veteran was isolated and had nightmares and flashbacks, 
using alcohol to deal with the problems stemming from his 
combat service.

In a letter received in November 1993, the veteran described 
several incidents where he engaged in combat with the enemy 
while in Vietnam.  The veteran stated that he had 
recollections of these events during the same time of year in 
which they occurred.  According to the veteran, memories of 
the events caused problems concentrating, as well as feelings 
of hyperalertness, panic, fear, guilt, restlessness, 
depression, irritability, and anger.  Nightmares, flashbacks, 
disturbed sleep, and trouble relating to people were other 
symptoms cited by the veteran as connected to his service in 
Vietnam.  The veteran stated that he was unable to function 
in social settings or to work to full capacity due to his 
posttraumatic stress disorder.

A rating decision in March 1994 changed the veteran's 
service-connected psychoneurotic disorder from anxiety 
reaction to posttraumatic stress disorder, and continued the 
10 percent evaluation for the disorder.

VA records show that the veteran was hospitalized for alcohol 
dependence and posttraumatic stress disorder treatment from 
April through May 1994.  A mental status examination found 
the veteran to be alert, verbal, and cooperative.  The 
veteran was oriented to all three spheres, and his speech was 
spontaneous, relevant, and coherent, and affect was 
appropriate.  The veteran's mood at the time of the interview 
was described as angry, uptight, stressed out, and depressed, 
and he denied psychotic symptoms.  No preoccupations or 
obsessions were detected, and the veteran was noted to have 
had suicidal ideation at the beginning of the 
hospitalization.  Concentration was not impaired, and 
immediate, recent, and remote memory were not impaired.  
Abstractability was noted to be intact, with judgment 
assessed as fair and insight as questionable.  It was stated 
that the veteran could return to pre-hospital employment 
status, and the GAF was given as 50, with a score of 60 noted 
as the highest GAF in the preceding year.

A form dated in January 1996 stated that the veteran had been 
working for one month as a construction/laborer.

A letter dated in January 1996 and signed by Rori Murrell, 
C.S.W., A.C.S.W., stated that the veteran had been 
participating in a therapy program since December 1995.  The 
letter stated that weekly sessions would be held on Saturdays 
due to the veteran's employment.

A letter dated in July 1996 and signed by someone on behalf 
of Rori Murrell stated that the veteran had been 
participating in weekly counseling sessions.  The letter also 
noted that the veteran had a strong work ethic and 
"aggressively pursued and obtained consistent employment 
throughout our affiliation."

An undated appellate brief, submitted on behalf of the 
veteran in an unrelated matter, stated that immediately prior 
to May 1997 the veteran was working full time in a 
manufacturing job, and part time as a weekend residence 
advisor with a religious organization.  It was also noted 
that the veteran was taking college courses and attending 
mental health counseling.

An undated, unsigned letter from James S. Robinson, R.N., 
received in December 1997, noted that the veteran was alert 
and oriented in all three spheres, and cooperative to the 
interview.  Affect was slightly flat, and the veteran denied 
any homicidal or suicidal rumination.  The author stated that 
the veteran's adjustment post service showed vocational, 
social, and legal maladaptation as well as problems in 
establishing meaningful relationships.  Multiple admissions 
for problems associated with anxiety, tension, seizures, and 
alcohol abuse were also noted.  Recurring nightmares, 
intrusive thinking, and long term sleep disturbance were 
cited as problems, as well as social isolation and feelings 
of anger and guilt.  The assessment given was of 
posttraumatic stress disorder with depressed mood, 
personality disorder, mixed, and episodic alcohol use in 
remission.

Treatment notes dated between June 1997 and June 1998 show 
that the veteran was treated for posttraumatic stress 
disorder.  The symptoms cited by the veteran in conjunction 
with this treatment included anxiety, nightmares, 
hypervigilance, guilt, depression, flattened affect, 
intrusive memories, and sleep disturbance.  The veteran's 
startle reflex was also noted to be more prominent in one 
session in June 1998.

A letter from the veteran's wife dated in November 1998 
described several symptoms she related to the veteran's 
posttraumatic stress disorder, stating that she had been held 
hostage in the basement of their house, forced to "walk 
point" down the street, and to call for medical attention 
when the veteran crawled under the furniture to avoid being 
attacked by the enemy.  The veteran's wife also stated that 
that veteran had had alcohol relapses which caused employment 
problems.  

A VA examination in February 1999 noted that the veteran was 
preoccupied with the military and Vietnam, leaving him little 
time to relax.  The veteran was observed to be neatly and 
cleanly dressed, and his hygiene appeared good.  The veteran 
was cooperative and non-evasive in manner, and was noted to 
be very agitated and distracted throughout the interview.  
There was no evidence of obsessions, compulsions, phobias, or 
delusions.  The veteran admitted periodically hearing the 
voice of a dead friend from Vietnam, and became emotional 
speaking of this.  This was described as an occurrence that 
happened a couple of times a year.  The veteran had disturbed 
sleep, and was noted to have nightmares three to five nights 
a week involving weapons, darkness, and going out on patrols.  
The veteran had intrusive thoughts daily, with panic attacks 
and flashbacks.  He also avoided war movies, crowds, and 
weapons.  He preferred being alone and had little trust in 
anyone.  The veteran's affect was agitated, and his mood 
depressed.  He was oriented in all spheres.  His memory and 
concentration were very poor, and thinking was concrete.  The 
veteran's insight and judgment were described as poor.  

The assessment noted by the examiner in the February 1999 
examination was of severe social and industrial impairment 
due to posttraumatic stress disorder, with secondary 
conditions present.  The examiner stated that the veteran's 
symptoms of anxiety, distrust, anger, confusion, inability to 
focus, and depression seriously impaired his social and 
occupational functioning.  The following diagnoses were 
given:  1) posttraumatic stress disorder, chronic, severe; 2) 
panic disorder without agoraphobia, secondary to 
posttraumatic stress disorder; 3) dysthymic disorder, 
secondary to posttraumatic stress disorder; and 4) alcohol 
dependence, in a controlled environment.  The GAF score given 
was 45. 

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that the 
veteran's claim concerned in this appeal is well grounded.  
In addition, there is no indication that there are 
additional, unsecured records that would be helpful in this 
case.  Therefore, the Board has no further duty to assist the 
veteran in developing his claim.  38 U.S.C.A. § 5107.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In cases where regulations concerning entitlement to a higher 
rating are changed during the course of a pending claim, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that the 
veteran's claim relating to his anxiety reaction, later 
characterized as posttraumatic stress disorder, was filed 
prior to November 7, 1996, when the rating criteria for 
mental disorders were revised.  Therefore, under Karnas v. 
Derwinski, the veteran is entitled to consideration under the 
criteria in effect both before, and after November 7, 1996, 
and a decision which reflects application of the criteria 
most favorable to him.

Rating criteria in effect prior to November 7, 1996
Under the general rating formula for psychoneurotic disorders 
in effect prior to November 7, 1996, the following criteria 
are applicable:  a 100 percent evaluation requires either 
that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  A 70 percent evaluation is appropriate 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
there are psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent disability 
evaluation is for assignment where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, a 30 percent disability evaluation 
will be assigned.  38 C.F.R. Part 4, Code 9411 (rating 
criteria in effect prior to November 7, 1996).

Rating criteria in effect after November 7, 1996
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).  

Under the general rating formula for mental disorders in 
effect beginning November 7, 1996, the following criteria are 
applicable.  For total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  38 C.F.R. Part 4, Code 
9411 (rating criteria in effect beginning November 7, 1996).

Analysis under the criteria in effect prior to and beginning 
November 7, 1996
Assessing the veteran's service-connected posttraumatic 
stress disorder under the old and new criteria for rating 
mental disorders, the Board finds that the provisions in 
effect prior to November 7, 1996 reflect application of the 
criteria most favorable to him.  The old criteria state that 
a rating of 100 percent is in order if the veteran is 
demonstrably unable to obtain or retain employment.  Since 
the criteria in effect beginning November 7, 1996 do not 
contain this provision, the Board will apply the criteria in 
effect prior to November 7, 1996 as being most beneficial to 
the veteran.

The evidence of record shows that the veteran has had long-
standing problems in obtaining and retaining employment due 
to his posttraumatic stress disorder.  VA records indicate 
that the veteran was hospitalized for symptoms related to 
posttraumatic stress disorder in July 1993, and again from 
August to September 1993.  A notation in the records 
associated with the August to September 1993 hospitalization 
stated that it was unlikely that the veteran could be 
employed due to posttraumatic stress disorder symptoms and a 
history of seizures, and a GAF score of 38 was noted.  

The most recent evidence concerning the severity of the 
veteran's posttraumatic stress disorder, contained in the 
report of a February 1999 VA examination, also demonstrates 
that the veteran is unable to obtain or retain employment.  
The February 1999 VA examination report noted that the 
veteran had symptoms such as preoccupation with Vietnam, 
disturbed sleep, frequent nightmares, panic attacks, and 
flashbacks.  The examiner further stated that the veteran was 
very agitated and distracted, had intrusive thoughts on a 
daily basis, and periodically heard the voice of a dead 
friend from Vietnam.  The veteran avoided war movies, crowds, 
weapons, and preferred being alone.  His affect was agitated 
and mood depressed.  His insight and judgment were described 
as poor, and memory and concentration as very poor.  The 
examiner stated that the veteran had severe social and 
industrial impairment due to his posttraumatic stress 
disorder, and a GAF score of 45 was given.  Under the 
applicable diagnostic criteria, a GAF score of 45 is 
associated with serious impairment in social, occupational, 
or school functioning, including the inability to keep a job.  
See American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 1994.

Affording to the veteran the benefit of the doubt, the 
evidence shows that he is unable to obtain or retain 
employment, and a 100 percent rating for posttraumatic stress 
disorder is therefore warranted under the criteria in effect 
prior to November 7, 1996.  The Board notes that some of the 
evidence of record indicates that the veteran was able to 
work for a period of time.  Records of private treatment 
dated in January and July 1996, as well as an appellate brief 
written on behalf of the veteran, all indicate that he has 
periodically engaged in full time employment.  However, 
considering that these documents are vague as to the dates 
and circumstances of the jobs held by the veteran, they do 
not demonstrate that the veteran was able to obtain and 
retain substantially gainful employment for any substantial 
period of time such as would preclude a 100 percent rating 
under the old criteria.  To the contrary, the medical 
evidence of record shows that the veteran has undergone 
treatment for symptoms of posttraumatic stress disorder over 
the past several years, and that these symptoms demonstrate 
his ongoing inability to obtain or retain employment.  The 
examiners over the last several years have been fairly 
consistent in their opinions concerning the veteran's 
inability to engage in substantially gainful employment as a 
result of the psychiatric disability.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the evidence in 
favor of a 100 percent disability evaluation is at least in 
equipoise.  Therefore, an increased rating for posttraumatic 
stress disorder is granted.


ORDER

Entitlement to a rating of 100 percent for posttraumatic 
stress disorder is granted, subject to regulations governing 
awards of monetary benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

